CLAIBORNE, J.
This is a suit for the price of goods sold and delivered.
Plaintiff, a resident of St. Louis, alleges that on April, 1921, through their tz-aveling salesman, they sold to the defendants for $162 certain goods to be delivered at once F. O. B. at factory at St. Louis; that they *15delivered said merchandise at St. Louis to the Mobile and Ohio Railroad consigned to the defendants at New Orleans; that upon arrival of said goods in New Orleans the defendants refused to receive the same; that thereupon the railroad disposed of said goods to protect their freight charges.
The. defendants admit the purchase as alleged, but aver that said goods were not to be shipped until October, 1921.
There was judgment for plaintiff and the defendants have appealed.
On behalf of defendants Marciante alone testified. He says that he ordered the goods from Mr. Eyler, plaintiffs’ salesman, for October delivery.
He is contradicted by Mr. Eyler, who swears that the order was for delivery at once; that he took the order in writing in duplicate; that he mailed one of those orders to the plaintiffs and delivered the other to the defendants. He is corroborated in his testimony by the following facts:
1st. When the defendants were notified by the railroad of the arrival of the goods, they did not inform the plaintiff of any premature delivery; they took no action until August, when they called for the goods at the railroad and were there informed that the goods had been shipped back to St. Louis.
2nd. There are in the record six letters by plaintiffs to defendants beginning with June 20, 1921, calling upon them for payment. Defendants answered none of them.
3rd. A letter written by Marciante to the plaintiffs dated August 5th, four months after the sale, states that they bought the goods “to be delivered in September”.
4th. The presumption is that a sale of goods is made for immediate delivery or within a reasonable time after the sale. Cottam vs. Moise, No. 7912 Ct. App.
Judgment affirmed.